DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transcriber” in claim 1 is used by the claim to mean “an image forming unit,” while the accepted meaning is “someone who writes down what someone else is saying.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0011158 to Meguro et al..

Meguro et al. teach:
(claim 1)	A transcriber 4 comprising: 
an endless intermediate transfer belt 43; 
a driving roller 41 being in contact with an internal surface of the intermediate transfer belt and to circulate the intermediate transfer belt; 
a plurality of primary transfer members 48 to respectively primarily transfer toner images formed by a plurality of image formers onto an external surface of the intermediate transfer belt; 
a secondary transfer member 71 disposed so as to abut on the external surface of the intermediate transfer belt on the driving roller and to secondarily transfer the toner images that are primarily transferred onto the external surface of the intermediate transfer belt onto a sheet P; and 
a belt presser 45 pressed against the intermediate transfer belt on a downstream side from a position where the secondary transfer member abuts on the intermediate transfer belt in a circulation direction of the intermediate transfer belt and from an external side of the intermediate transfer belt, 
wherein when not forming the images, the belt presser is released from the intermediate transfer belt [0059].
(claim 4)	The transcriber according to claim 1, wherein a position where the belt presser is pressed against the intermediate transfer belt is on a downstream side from a contact area between the intermediate transfer belt and the driving roller in the circulation direction of the intermediate transfer belt (FIG.2).
(claim 6)	The transcriber according to claim 1, wherein an elastic layer is provided at a portion of the belt presser that is pressed against the intermediate transfer belt [0063].
(claim 9)	The transcriber according to claim 1 further comprising an abutting member 48Y provided on a downstream side from the belt presser in the circulation direction of the intermediate transfer belt, and abutted on the internal surface of the intermediate transfer belt.
(claim 11)	An image forming apparatus 1 comprising the transcriber according to claim 1.


Claim(s) 1, 4, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-248320 to Hashimoto et al..

Hashimoto et al. teach:
(claim 1)	A transcriber 50 comprising: 
an endless intermediate transfer belt 2; 
a driving roller 5 being in contact with an internal surface of the intermediate transfer belt and to circulate the intermediate transfer belt; 
a plurality of primary transfer members 104 to respectively primarily transfer toner images formed by a plurality of image formers onto an external surface of the intermediate transfer belt; 
a secondary transfer member 8 disposed so as to abut on the external surface of the intermediate transfer belt on the driving roller and to secondarily transfer the toner images that are primarily transferred onto the external surface of the intermediate transfer belt onto a sheet 19; and 
a belt presser 41 pressed against the intermediate transfer belt on a downstream side from a position where the secondary transfer member abuts on the intermediate transfer belt in a circulation direction of the intermediate transfer belt and from an external side of the intermediate transfer belt, 
wherein when not forming the images, the belt presser is released from the intermediate transfer belt (FIG.13, YES in S5).
(claim 4)	The transcriber according to claim 1, wherein a position where the belt presser is pressed against the intermediate transfer belt is on a downstream side from a contact area between the intermediate transfer belt and the driving roller in the circulation direction of the intermediate transfer belt (FIG.1).
(claim 5)	The transcriber according to claim 1, wherein when forming the images, a contact area between the driving roller and the intermediate transfer belt increases as compared to when not forming the images (FIGs.9-12).
(claim 7)	The transcriber according to claim 1 further comprising a transfer member contact/releaser to reciprocally move the plurality of primary transfer members in a direction approaching or leaving image carriers, respectively, wherein the belt presser is pressed against or released from the intermediate transfer belt by the transfer member contact/releaser [0055].
(claim 9)	The transcriber according to claim 1 further comprising an abutting member 8 provided on a downstream side from the belt presser in the circulation direction of the intermediate transfer belt, and abutted on the internal surface of the intermediate transfer belt.
(claim 11)	An image forming apparatus comprising the transcriber according to claim 1 (FIG.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-248320 to Hashimoto et al., as applied to claim 1 above, and further in view of JP 2004-029214 to Mochizuki.

Regarding claim 8, Hashimoto et al. teach the transcriber according to claim 1, wherein the sheet is transported with being sandwiched between the intermediate transfer belt on the driving roller and the secondary transfer member.  
Hashimoto et al. do not explicitly suggest an outer diameter of the driving roller smaller than an outer diameter of the secondary transfer member.
Mochizuki teaches constituting an image forming apparatus including an intermediate transfer belt such that the diameter of the secondary transfer inner transfer roller is smaller than the diameter of the secondary transfer outer roller (Abstract).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the “transcriber” of Hashimoto et al. such that an outer diameter of the driving roller is smaller than an outer diameter of the secondary transfer member, as suggested by Mochizuki, for at least the purpose of stabilizing separation of a recording material from the belt.

Allowable Subject Matter
Claims 2, 3, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852